Title: To Alexander Hamilton from Stephen Van Rensselaer, 21 July 1799
From: Van Rensselaer, Stephen
To: Hamilton, Alexander


          
            Dear Sir
            Albany July 21 1799
          
          I have delayed answering your letter on the subject of the military appointments in hopes of being able to accomplish your wishes but as I find that not probable I now inform you that Mr Hutton has after deliberation totally declined any appointment. Mr Dole consents provided he can obtain a Regt. numbers are daily applying to me for appointments in the army but the provisional army they do not understand; pay is an object with many—Gen Gordon requests me to mention a Mr Stephen Ball of Saratoga for a Company in the provl. army he will vouch for his Character &c. Mrs. R has been very ill since her return but is recovg.
          Yours senly
          
            S V Rensselaer
          
          
            Pray do not forget Jacob Mancius
            Mr. Jacob Cuyler wishes his Son Tobias — have Ltcy in the 12 Regt—he is a good Man
          
        